DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-13, 15, 17, 19, 20, 23, 24, 26, 27, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim sets forth that a housing for a screw extruder comprises three elements of an intake housing, a degassing housing and at least one housing bore running in the interior of the degassing housing.  The claim then recites “implementing at least one inner wall segment of the degassing housing” rendering the claim indefinite.  It is unclear what element is “implementing” a wall segment, and it is unclear what constitutes “implementing” a wall segment.  It is unclear if the phrase is establishing a fourth independent component of an inner wall segment or if the claim is requiring one of the 
The claim then recites an additional clause with “, and serving for receiving at least one auger shaft” rendering the claim indefinite.  It is unclear which of the previously established elements of a housing, an intake housing, a degassing housing, a housing bore or an inner wall segment is being further defined to serve to receive at least one auger shaft.
The claim recites “the at least one wall segment of the at least one housing bore” rendering the claim indefinite.  The claim previously established that the inner wall segment is “of the degassing housing”.  It is unclear if this is referring to the same inner wall segment component previously established in the claim that does not use the same descriptor.
The claim explicitly refers to “at least one partition wall” and then later recites that the filter element is “contacting some regions of the partition wall” rendering the claim indefinite.  If there is more than one partition wall following the presumption of the phrase “at least one” it is unclear whether the filter element is required to contact all partition walls or only at least one partition wall.
The phrase “implementing at least two spatial pressure regions sealed off from each other” is indefinite.  It is unclear if this clause is further defining “at least one filter element” or if this clause is defining the overall housing.
Claims 2-7, 11-13, 15, 17, 19, 20, 23, and 24 depend upon claim 1 and are therefore also rejected.
With regards to claim 3, the claim depends upon claim 1 which establishes at least two spatial pressure regions.  Claim 3 refers to ‘the pressure region” without specifying which of the at least two pressure regions or each region is being defined.
With regards to claim 4, the use of parentheticals renders the claim indefinite particularly in light of the term within parentheses not being inside parentheses when used in claim 5.  Additionally it is unclear through use of the term “implemented” whether the claim is reciting an intended use of the extruder of claim 4 or if the claim is intended to positively require some additional structure.
With regards to claim 5, it is unclear through use of the term “implemented” whether the claim is reciting an intended use of the extruder of claim 5 or if the claim is intended to positively require some additional structure.
With regards to claim 6, the claim is dependent upon claim 1 which is directed towards a screw extruder.  Claim 6 appears to be wholly further defining an separate and distinct extruder from the extruder of claim 1.  It is unclear as to how claim 6 further defines claim 1.
With regards to claim 11, the claim refers to “the at least one wall segment of the at least one housing bore” raising issues of antecedent basis similar to that in claim 1 in that it is unclear if this is referring to the initial “at least one wall segment of the degassing housing”.
With regards to claim 11, the claim recites that “the at least one filter element interchangeably bears upon the partition walls in regions” rendering the 
With regards to claim 12, the claim depends upon claim 1 which has previously established a filter element disposed in the interior of the degassing housing.  Claim 12 recites that the filter element “is implemented as a filter inliner” rendering the claim indefinite.  It is unclear what additional limitation is required by the claim.  It is unclear what scope applicant applies to the term “inliner”.
With regards to claim 15, the claim depends upon claim 11 which refers to “the at least one wall segment”; however, claim 15 refers to “the one wall segment and the other wall segment” rendering the claim indefinite.  It is unclear if applicant is referring to the “at least two partition walls” that are established in claim 11; however, these “at least two partition walls” are referred to as further defining “at least one wall segment” and not positively establishing a first wall segment and a second wall segment or the one wall segment and the other wall segment.  Additionally, applicant’s previous claim does not limit the number of wall segments to two, so it is unclear what the scope of the claim is when there are more than two wall segments.
With regards to claim 19, the claim refers to “the filter inliner” without proper antecedent basis.  Additionally a filter by nature is porous or rather has holes.  It is unclear what constitutes a “cooling hole” within the scope of the claim.
With regards to claims 20 and 24, the claims refer to “the filter inliner” without proper antecedent basis.
With regards to claims 20 and 23, the claims refer to “the filter material” without proper antecedent basis.  It is unclear if applicant intends for the filter element and the filter material to be interchangeable terms.
With regards to claim 26, the claim uses optional language in the clause “for degassing the infed bulk material or for pressurizing the filter element in order to backflush the filter opposite the suction direction”, the claim then says “compressed air continues to be applied to the at least one filter element in order to backflush the filter element opposite the direction of suction” rendering the claim indefinite.  It is unclear due the last clause in the claim whether the clause “for degassing….or for pressurizing” earlier in the claim was in fact optional language, or if the claim is intended to positively require both degassing and pressurizing opposite the degassing at the same time.  As at least one of the pressure regions of the housing is required to be degassed it is unclear if this is happening simultaneously.
Additionally, claim 26 refers to “the intake housing” without proper antecedent basis.
Claims 27, 29 and 30 depend upon claim 26 and are therefore also rejected.
With regards to claim 27, the claim recites that the filter element is a filter inliner “for interchangeably disposing in the degassing housing”.  It is unclear if this should be interpreted as the filter element is replaceable in general or if there is an active interchange happening during filtration or operation of the device.
With regards to claim 30, the claim refers to “the filter inliner” without proper antecedent basis.
With regards to claim 30, the claim refers to “the inner surface” of the filter element without proper antecedent basis.  No particular structure or surfaces have previously been defined, so it is unclear what applicant means by “the inner surface”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-13, 15, 17, 19, 26 and 30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Samann et al. (PN 7607817).
With regards to claim 1, Samann teaches a screw extruder (Abstract) having a housing comprising an intake housing (the area of the cylinder near hopper 9), a degassing housing (the area of the cylinder about degassing element 25) and at least one housing bore (inner surface of cylinder defining the bore in which the screw (50) is placed) as seen in Fig. 1.  Samann teaches that the degassing housing comprises a bore with at least one inner wall segment in contact with porous inner walls of at least one filter element (41’, 41”) disposed in the interior of the degassing housing (Fig. 5).  Samann teaches that the at least one wall segment comprises at least one partition wall protruding into the housing bore and providing separation between at least two spatial pressure regions sealed off from each other (Fig. 5, the upper and lower housing bore inner wall segments partition the two independently controlled pressure regions).  Samann teaches that the filter elements at least partially enclose the auger shafts (Fig. 5).
With regards to claim 2, Samann teaches that the degassing housing comprises at least one connection for feeding in or extracting vacuum or air (Fig. 5).
With regards to claim 3, Samann teaches that each pressure region is capable of receiving pressurized air (purge) or vacuum (Fig. 5).
With regards to claims 4-6, the claims recite limitations of the use of the screw extruder of claim 1 and do not further define the structure as discussed in the rejection under 112(b) above.
With regards to claim 7, Samann teaches two auger shafts in the extruder (Fig. 5).
With regards to claim 11, Samann teaches an upper and a lower partition wall in which each filter element bears against both partition walls in certain regions (Fig. 5) interpreted to read upon the claim in light of the issues of indefiniteness raised in the 112(b) rejection above.
With regards to claim 12, Samann teaches that the filter element is implemented as a filter element within the housing bore interpreted to read upon an inliner (Fig. 5).
With regards to claim 13, Samann teaches that the auger shaft rotates within the cylinder (col 3 ln 8-19) and thus either of the filter elements depicted in Fig. 5 will encompass the entire circumference of the auger shaft each rotation of the shaft during operation.
With regards to claim 15, Samann teaches that the first and second wall segments (upper and lower bore walls seen in Fig. 5) are separated by at least one supporting wall (porous filter element 41’ and 41”) protruding into the housing bore.
With regards to claim 17, Samann teaches that the degassing housing comprises cooling ducts (col 4 ln 32-36) interpreted to read upon at least one water connection for cooling the housing as the specific coolant used does not structurally distinguish the device.
With regards to claim 19, Samann teaches that the filter element is porous (col 4 ln 13-15).
With regards to claim 26, Samann teaches a method for processing bulk material (Abstract) comprising providing a screw extruder (Abstract, Fig. 1) in which the extruder comprises a housing having at least one bore and at least one auger shaft rotationally driven and disposed in the housing bore (Fig. 1-5, col 3 ln 5-19).  Samann teaches an infeed device (9) for feeding the bulk material into the intake housing and a degassing housing (vacuum housing) having at least one connection for vacuum or compressed air and a porous filter element (Fig. 1-5).  Samann teaches having at least two pressure regions by providing a partition wall for separating the partitioned pressure regions (Fig. 5).  Samann teaches feeding bulk material through the infeed device and into the housing bore (col 4 ln 37-44).  Samann teaches transporting the bulk material from the intake housing in the direction of the degassing housing for degassing the bulk material (Fig. 1, col 4 ln 45-61, col 5 ln 15-24).  Samann teaches degassing the bulk material in the degassing housing by the at least one porous filter element by applying vacuum acting in at least one of the two pressure regions in which air is transported along with the bulk material and exhausted by means of the connection (Fig. 1, col 4 ln 45-61, col 5 ln 1-24).  Samann teaches that the 
With regards to claim 30, Samann teaches that the inner surface of the filter is set back from the inner surface of the housing (col 4 ln 13-31).

Claim(s) 1-7, 11-13, 15, 17, 19, 20, 23, 24, 26, 27, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stirner et al. (PN 9688003).
With regards to claim 1, Stirner teaches a screw extruder having a housing comprising an intake housing (16), a degassing housing (area near vacuum filter insert 32) and at least one housing bore (inner cylinder surface of the extruder) running in the interior of the degassing housing (Fig. 1, 2, 10, col 9 l n 1-64).  Stirner teaches that the degassing housing comprises at least one inner wall segment comprising at least one partition wall (42) protruding into the housing bore and partitioning at least two spatial pressure regions (49) along with at least one filter element disposed within the degassing housing and contacting some regions of the partition wall to form at least two spatial pressure regions sealed off from each other (Fig. 3-8, col 13 ln 36-67).
With regards to claim 2, Stirner teaches that the degassing housing has at least one connection for feeding in or extracting vacuum or compressed air (Fig. 1).
With regards to claim 3, Stirner teaches that each pressure region is designed as capable of receiving vacuum or positive pressure (Fig. 1-8, col 13 ln 36-67).
With regards to claims 4-6, the claims recite limitations of the use of the screw extruder of claim 1 and do not further define the structure as discussed in the rejection under 112(b) above.
With regards to claim 7, Stirner teaches two augers (Fig. 2).
With regards to claim 11, Stirner teaches that the extruder comprises at least one wall segment with at least two partition walls (66, 42) spaced from each other, protruding in towards the housing bore with at least one filter element interchangeably bearing upon the walls in regions (Fig. 3-8).
With regards to claim 12, Stirner teaches that the filter lines the housing bore (Fig. 1-8).
With regards to claim 13, Stirner teaches that the auger shaft rotates within the cylinder (col 2 ln 5-25) and thus either of the filter elements depicted in the figures will encompass the entire circumference of the auger shaft each rotation of the shaft during operation.
With regards to claim 15, Stirner teaches that walls of the frame (66) are separated by a support wall (42) protruding into the housing bore (Fig. 3-8).
With regards to claims 17 and 19, Stirner teaches that the degassing housing comprises at least one coolant connection (col 6 ln 3-9).
With regards to claims 20, 23 and 24, Stirner teaches that the porous wall element can be a porous metal or plastic nonwoven material (col 12 ln 6-15).  With regards to the limitation that the filter element or filter inliner is produced by means of additive manufacturing, no particular structure is interpreted as being applied by the phrase “by means of additive manufacturing”.  The limitation is interpreted as simply referring to the manner in which a product is produced.  When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process of making. In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
With regards to claim 26, Stirner teaches a method for processing bulk material comprising providing a screw extruder comprising a housing having at least one housing bore (Fig. 1, 2), at least one auger shaft rotationally driven within the housing bore (col 2 ln 5-25), an infeed device (20) for feeding bulk material into the intake housing (Fig. 1), and a degassing housing (34) having at least one connection for vacuum or compressed air and a filter element and having at least two pressure regions by providing at least one partition wall for separating pressure regions in which bulk material is fed through the infeed device, transported from the intake in the direction of the degassing housing in which individual pressure regions can either be degassed by applying vacuum through the filter or backflushed by applying compressed gas or air in the 
With regards to claim 27, Stirner teaches that the filter element is interchangeable (replaceable) (col 4 ln 37-44).
With regards to claim 29, Stirner teaches that one region can be degassed while another region is backflushed (col 13 ln 36-col 14 ln 6).
With regards to claim 30, Stirner teaches that the inner surface of the filter elements are set back with respect to a contact surface (col 9 ln 49-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samann et al. (PN 7607817) as applied to claim 1 above, and further in view of Stirner (PN 9688003).
With regards to claims 20, 23 and 24, Samann teaches an extruder comprising a vacuum degassing portion in the cylinder in which the vacuum degassing portion includes a porous wall element as discussed in the rejection of claim 1 above; however, Samann does not teach a particular material for the porous wall element.
Stirner teaches a similar device in which an extruder for bulk materials comprises a vacuum degassing housing portion (Abstract, Fig. 1, Fig. 4) in which the degassing housing comprises a porous element that serves as the inner wall of the housing bore.  Stirner teaches that the porous wall element can be a porous metal or plastic nonwoven material (col 12 ln 6-15).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the filter material of Stirner in the apparatus of Samann as both relate to vacuum degassing extruders for bulk material presenting a reasonable expectation of success, and Samann does not teach a specific material prompting one of ordinary skill to look to related art.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samann et al. (PN 7607817) or Stirner (PN 9688003) as applied to claim 1 above, and further in view of Staheli (PN 3572647).
NOTE: Samann and Stirner as applied to claim 1 above and the rejections above are interpreted as reading upon the language of claims 4-7 in which the recitation that the extruder of claim 1 is “implemented as a side flow feeding machine” is an intended use of the extruder of claim 1 and not a further limitation of the structure of the device.  In the event that applicant disagrees with this interpretation, an alternative rejection is provided below.
Samann or Stirner as applied to claim 1 above teaches an extruder for degassing and processing bulk material, but does not explicitly teach arranging the extruder as a side feeding machine for a main extruder.
Staheli teaches that it was known in the art at the time the invention was effectively filed to utilize a degassing extruder for bulk material as a side feeding extruder for a main extruder (Abstract, Fig. 1), and as such would have been an obvious use for the similar degassing extruders of either Samann or Stirner as all relate to a degassing extruder for bulk material presenting a reasonable expectation of success, and doing so presents combining known prior art elements according to known methods by having one degassing extruder feed into a main extruder yielding predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742